Exhibit 10.21

 

EXECUTION VERSION

 

 

 

WILLIS ENGINE SECURITIZATION TRUST,

as issuer of Series 2007-A2 Notes,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Indenture Trustee

 

--------------------------------------------------------------------------------

 

SERIES 2007-A2 SUPPLEMENT

 

Dated as of December 13, 2007

 

to

 

INDENTURE

 

dated as of August 9, 2005,

 

and amended and restated as of

 

December 13, 2007

 

--------------------------------------------------------------------------------

 

SERIES 2007-A2 NOTES

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I

 

 

 

DEFINITIONS; CALCULATION GUIDELINES

 

Section 1.01

Definitions

 

1

 

 

 

 

ARTICLE II

 

 

 

 

CREATION OF THE SERIES 2007-A2 NOTES

 

 

 

 

Section 2.01

Designation

 

7

Section 2.02

Authentication and Delivery

 

8

Section 2.03

Series 2007-A2 Loans

 

9

Section 2.04

Interest Payments; Commitment Fee

 

11

Section 2.05

Payments of Principal

 

12

Section 2.06

Series 2007-A2 Final Maturity Date

 

14

Section 2.07

Manner of Payments

 

14

Section 2.08

Increased Costs

 

14

Section 2.09

Increased Capital

 

14

Section 2.10

Payments of Principal and Interest

 

15

Section 2.11

Breakage Costs

 

16

Section 2.12

Restrictions on Transfer

 

17

Section 2.13

Payment Date Schedule

 

17

 

 

 

 

ARTICLE III

 

SERIES 2007-A2 SERIES ACCOUNT, ALLOCATION AND

APPLICATION OF AMOUNTS THEREIN

 

 

 

 

Section 3.01

Series 2007-A2 Series Account

 

17

Section 3.02

Distributions from Series 2007-A2 Series Account

 

18

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2007-A2 HOLDERS

 

 

 

 

Section 4.01

Conditions Precedent to Obligations of Series 2007-A2 Holders to Purchase
Series 2007-A2 Notes

 

20

Section 4.02

Conditions Precedent to Obligations of Series 2007-A2 Holders to Make
Series 2007-A2 Loans

 

20

Section 4.03

Deposit and Disbursement of Series 2007-A2 Loans

 

20

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS WARRANTIES AND COVENANTS

 

 

 

 

Section 5.01

Indenture Representations and Warranties

 

20

Section 5.02

Additional Representations and Warranties

 

20

Section 5.03

Covenants

 

21

 

 

 

 

ARTICLE VI

 

MISCELLANEOUS PROVISIONS

 

 

 

 

Section 6.01

Ratification of Indenture

 

22

Section 6.02

Counterparts

 

22

Section 6.03

Governing Law; Jurisdiction

 

22

Section 6.04

Notices to Rating Agencies

 

22

Section 6.05

Statutory References

 

22

Section 6.06

Amendments And Modifications

 

22

Section 6.07

Waiver of Jury Trial

 

23

Section 6.08

Appointment of Representative

 

23

 

 

 

 

EXHIBITS

 

 

 

 

EXHIBIT A

Form of Series 2007-A2 Note

 

 

 

 

 

 

SCHEDULES

 

 

 

 

SCHEDULE 1

Minimum Targeted Principal Balance by Payment Date

 

 

SCHEDULE 2

Scheduled Targeted Principal Balance by Payment Date

 

 

SCHEDULE 3

Maximum Commitments of Series 2007-A2 Holders

 

 

 

ii

--------------------------------------------------------------------------------


 

This SERIES 2007-A2 SUPPLEMENT, dated as of December 13, 2007 (as amended,
modified or supplemented from time to time, this “Supplement” or the
“Series 2007-A2 Supplement”), issued pursuant to, and incorporating the terms
of, the Indenture, dated as of August 9, 2005 and amended and restated as of
December 13, 2007 (as previously supplemented and as amended, modified or
supplemented from time to time, the “Indenture”), is entered into between WILLIS
ENGINE SECURITIZATION TRUST, a Delaware statutory trust (“WEST”), and DEUTSCHE
BANK TRUST COMPANY AMERICAS, a New York banking corporation, as Indenture
Trustee (the “Indenture Trustee”).

 

WITNESSETH THAT:

 

WHEREAS, WEST and the Indenture Trustee wish to set forth the Principal Terms of
a Series of Notes to be issued pursuant to this Supplement and designated as
“Willis Engine Securitization Trust Series 2007-A2 Floating Rate Secured Notes”.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; CALCULATION GUIDELINES

 

Section 1.01           Definitions.  (a)  Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Indenture. Whenever
used in this Supplement, the following words and phrases shall have the
following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 

“Acquisition Redemption Date” shall have the meaning set forth in
Section 2.05(d) hereof.

 

“Additional Interest” means, for the Series 2007-A2 Notes, interest at the
Series 2007-A2 Stated Rate on the aggregate amount of any unpaid interest on the
Series 2007-A2 Notes (including any unpaid portion of any Stated Interest
Amount, Conversion Step-Up Interest Amount and Additional Interest Amount) and
the other amounts described in Section 2.04(c) hereof.

 

“Additional Interest Amount” means, for any Payment Date for the Series 2007-A2
Notes, an amount equal to the Additional Interest for the Series 2007-A2 Notes
on the aggregate amount of unpaid interest (including any unpaid portion of any
Stated Interest Amount, Conversion Step-Up Interest Amount and Additional
Interest Amount for the Series 2007-A2 Notes and the other amounts described in
Section 2.04(c) hereof) that was due and payable (but not paid) on, or with
respect to, the Series 2007-A2 Notes on any prior Payment Date.  The amount
described in the preceding sentence constitutes the Additional Interest Amount
for the Series 2007-A2 Notes for purposes of Sections 3.13 and 3.14 of the
Indenture.

 

1

--------------------------------------------------------------------------------


 

 “Adjusted Eurodollar Rate” means, for any Interest Accrual Period and each
Series 2007-A2 Loans, the quotient, expressed as a percentage and rounded
upwards (if necessary) to the nearest 1/100 of 1%, obtained by dividing (a) the
One Month LIBOR for such Interest Accrual Period, by (b) the decimal equivalent
of 100% minus the Eurodollar Reserve Percentage on the first day of such
Interest Accrual Period.

 

“Allocated Amount” shall mean, with respect to any Additional Engine acquired
with the proceeds of Series 2007-A2 Loans, such amount as is specified in the
Acquisition Agreement relating to such Additional Engine.

 

“Assignment and Assumption” means an Assignment and Assumption, as defined in
the Series 2007-A2 Note Purchase Agreement, pursuant to which the transferee of
a Series 2007-A2 Note agrees to make Series 2007-A2 Loans to the extent of the
Unused Commitment allocable to the Series 2007-A2 Note that is transferred to
such transferee.

 

“Base Rate” means, on any date of determination, an interest rate per annum
equal to the higher of (i) the Prime Rate in effect on such date, and (ii) the
Federal Funds Effective Rate in effect on such date plus one half of one percent
(.50%) per annum.  Any change in the Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the opening of
business on the date of such change.

 

“Calyon” means Calyon New York Branch, a société anonyme organized and existing
under the laws of the Republic of France, acting through its New York branch.

 

“Collections Loans” means any Series 2007-A2 Loans made pursuant to Section 3.18
of the Indenture, this Supplement and the Series 2007-A2 Note Purchase Agreement
on any Payment Date, to be included in the Available Collections Amount on such
Payment Date.

 

“Commitment Fee” shall have the meaning set forth in Section 2.04(b).

 

“Commitment Fee Amount” means, for any Payment Date for the Series 2007-A2
Holders, an amount equal to the accrued and unpaid Commitment Fee as of such
Payment Date.  The Commitment Fee Amount described in the preceding sentence
constitutes the Commitment Fee Amount for the Series 2007-A2 Notes for purposes
of Sections 3.13 and 3.14 of the Indenture.

 

“Conversion Date” means, for the Series 2007-A2 Notes, December 15, 2010.

 

“Conversion Step-Up Interest” means, for the Series 2007-A2 Notes, interest at
the Series 2007-A2 Conversion Step-Up Interest Rate on the Outstanding Principal
Balance of the Series 2007-A2 Notes after the occurrence of a Conversion Event
with respect to the Series 2007-A2 Notes, for the Interest Accrual Period ending
on (but excluding) a Payment Date occurring on or after the occurrence of such
Conversion Event.

 

“Conversion Step-Up Interest Amount” means, for any Payment Date occurring on or
after the occurrence of a Conversion Event with respect to the Series 2007-A2
Notes, an amount equal to the accrued and unpaid Conversion Step-Up Interest.
The amount described in the

 

2

--------------------------------------------------------------------------------


 

preceding sentence constitutes the Conversion Step-Up Interest Amount for the
Series 2007-A2 Notes for purposes of Sections 3.13 and 3.14 of the Indenture.

 

“Delivery Period” means the period beginning on any Funding Date and ending on
the earlier of the (a) the 180-day period beginning on such Funding Date and
(b) the occurrence of an Event of Default or an Early Amortization Event.

 

“Effective Date” means December 13, 2007 or, if later, the date on which the
conditions set forth in Section 3.01 of the Series 2007-A2 Note Purchase
Agreement shall have been satisfied.

 

 “Excluded Taxes” shall have the meaning specified in Section 2.10(a).

 

“Eligible Transferee” means the following: (i) an Affiliate of a Series 2007-A2
Holder, or (ii) any other then existing Series 2007-A2 Holder, or (iii) a
commercial bank, insurance company or other financial institution that
(x) complies with the transfer provisions of Section 2.12 of the Indenture, and
(y) if such transfer is to occur prior to the occurrence of any Conversion
Event, such transferee has the capability, in the reasonable determination of
WEST,  to make Series 2007-A2 Loans to WEST up to the Unused Commitment in
respect of the Series 2007-A2 Note being transferred to such financial
institution and is otherwise reasonably acceptable to WEST, as evidenced to the
Indenture Trustee in writing.

 

“Eurodollar Disruption Event” means, with respect to any Series 2007-A2 Holder,
any of the following: (i) a determination by a Series 2007-A2 Holder that it
would be contrary to law or to the directive of any central bank or other
Governmental Authority (whether or not having the force of law) to obtain
Dollars in the London interbank market to make, fund or maintain any
Series 2007-A2 Loan for such Interest Accrual Period; (ii) a determination by a
Series 2007-A2 Holder that the rate at which deposits of Dollars are being
offered to such lender in the London interbank market does not accurately
reflect the cost to such Series 2007-A2 Holder of making, funding or maintaining
any Series 2007-A2 Loan for such Interest Accrual Period; or (iii) the inability
of a Series 2007-A2 Holder to obtain Dollars in the London interbank market to
make, fund or maintain any Series 2007-A2 Loan for such Interest Accrual Period.

 

“Eurodollar Reserve Percentage” means, with respect to any Series 2007-A2 Holder
for any Interest Accrual Period, the reserve percentage (expressed as a decimal,
rounded upward to the nearest 1/100th of one percent (0.01%)) applicable on the
first day of such Interest Accrual Period under regulations issued from time to
time by the Federal Reserve Board (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Series 2007-A2 Holder, with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (as defined in Regulation D of the Federal Reserve Board, as in
effect from time to time) and having a term equal to such Interest Accrual
Period.

 

“Federal Funds Effective Rate” means, on any date of determination, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published on the next

 

3

--------------------------------------------------------------------------------


 

succeeding Business Day, the average of the quotations for the day of such
transactions received by the Indenture Trustee from three federal funds brokers
of recognized standing selected by it.

 

“Funding Date” means, as to any Series 2007-A2 Loan, the Business Day that is
specified in the Funding Request for such Series 2007-A2 Loan in accordance with
Section 2.02 of the Series 2007-A2 Note Purchase Agreement.

 

 “Funding Request” shall have the meaning specified in the Series 2007-A2 Note
Purchase Agreement.

 

“Increased Costs” shall mean, for any Interest Accrual Period, (a) the aggregate
amount payable to all Series 2007-A2 Holders pursuant to Sections 2.08, 2.09,
2.10 and 2.11 of this Supplement and Section 7.1 of the Series 2007-A2 Note
Purchase Agreement in respect of such Interest Accrual Period and (b) the
aggregate of such amounts with respect to prior Interest Accrual Periods which
remain unpaid.

 

“Interest Amount” means, for any Payment Date for the Series 2007-A2 Notes, an
amount equal to the sum of the Stated Interest Amount, the Conversion Step-Up
Interest Amount and the Additional Interest Amount for the Series 2007-A2 Notes
on such Payment Date.

 

 “Issuance Expenses” means (a) the structuring and underwriting fees payable to
the Calyon in respect to the issuance of the Series 2007-A2 Notes, and (b) the
portion of the expenses of Calyon that are allocable to the Series 2007-A2
Notes, as agreed by WEST and such parties.

 

“Majority of Holders” means, with respect to the Series 2007-A2 Notes as of any
date of determination, Series 2007-A2 Holders that, individually or in the
aggregate, own Series 2007-A2 Notes representing more than fifty percent (50%)
of the Maximum Commitment or, if a Conversion Event shall have occurred, the
then aggregate Outstanding Principal Balance of the Series 2007-A2 Notes.

 

“Maximum Commitment” shall mean (a), for all Series 2007-A2 Holders,
$175,000,000 in the aggregate and (b), for each Series 2007-A2 Holder, the
amount set forth opposite the name of such Series 2007-A2 Holder in Schedule 3
attached hereto.

 

“Maximum Principal Balance” shall mean, with respect to any Warehouse Note, the
maximum amount that WEST may borrow from the holder of such Warehouse Note,
which shall be equal to the Maximum Commitment of such holder.

 

“Minimum Targeted Principal Balance” means, for the Series 2007-A2 Notes for
each Payment Date after a Conversion Event, the amount set forth for such
Payment Date in the schedule of Minimum Targeted Principal Balances delivered
pursuant to Section 2.05(b)(i) hereof, as adjusted from time to time pursuant to
Section 2.05(e) hereof.

 

“Holder Indemnified Amounts” shall mean, for the Series 2007-A2 Holders, (i) all
Increased Costs of the Series 2007-A2 Holders and (ii) all indemnification
payments owing by WEST to the Series 2007-A2 Holders pursuant to Section 7.01 of
the Series 2007-A2 Note Purchase Agreement.

 

4

--------------------------------------------------------------------------------


 

“One-Month LIBOR” means, for any Interest Accrual Period, LIBOR, as defined in
the Indenture, for the Specified Period as of the Reference Date for such
Interest Accrual Period.

 

“Optional Redemption” means a voluntary prepayment by WEST of all, or a portion
of the Outstanding Principal Balance of the Series 2007-A2 Notes in accordance
with the terms of this Supplement and the Indenture.

 

“Optional Redemption Date” shall have the meaning set forth in
Section 2.05(c) hereof.

 

“Prime Rate” means the rate announced by Calyon from time to time as its “prime
rate” or “base rate” in the United States, such rate to change as and when such
designated rate changes.

 

“Rating Agencies” means, for the Series 2007-A2 Notes, Fitch and Moody’s.

 

“Redemption Price” shall mean the Outstanding Principal Balance of the
Series 2007-A2 Notes in an Optional Redemption in whole, and the portion of the
Outstanding Principal Balance being redeemed, in an Optional Redemption in part,
in each case, without premium.

 

 “Scheduled Targeted Principal Balance” means, for the Series 2007-A2 Notes for
each Payment Date after a Conversion Event, the amount set forth for such
Payment Date in the schedule of Scheduled Targeted Principal Balances delivered
pursuant to Section 2.05(b)(i) hereof, as adjusted from time to time pursuant to
Section 2.05(e) hereof.

 

“Section 2.10(a) Amount” shall have the meaning set forth in
Section 2.10(a) hereof.

 

“Series 2007-A2 144A Book Entry Note” means a Series 2007-A2 Note represented by
a single permanent global note in fully registered form, without coupons, the
form of which shall be substantially in the form attached as Exhibit A hereto,
with the legends required by Section 2.02 of the Indenture for a 144A Book-Entry
Note (as defined in the Indenture) inscribed thereon.

 

 “Series 2007-A2 Commitment Fee Rate” has the meaning given to such term in the
Series 2007-A2 Note Purchase Agreement.

 

“Series 2007-A2 Conversion Step-Up Interest Rate” means one half of one percent
(.50%) per annum.

 

“Series 2007-A2 Definitive Notes” means Series 2007-A2 Notes in the form
attached as Exhibit A hereto, with the applicable legend for Definitive Notes
required by Section 2.02 of the Indenture inscribed on the face thereof.

 

“Series 2007-A2 Expected Final Payment Date” means the thirteenth anniversary of
the first Payment Date after the Conversion Date.

 

“Series 2007-A2 Final Maturity Date” means December 15, 2035.

 

5

--------------------------------------------------------------------------------


 

“Series 2007-A2 Loan” means, individually or in the aggregate, a loan to WEST by
the Holder or Holders of the Series 2007-A2 Notes pursuant to this Supplement
and the Series 2007-A2 Note Purchase Agreement.

 

 “Series 2007-A2 Holder” means, at any time of determination for the
Series 2007-A2 Notes thereafter, any Person in whose name a Series 2007-A2 Note
is registered in the Register.

 

“Series 2007-A2 Notes” means the Series of Notes designated as the “Willis
Engine Securitization Trust Series 2007-A2 Floating Rate Secured Notes” to be
issued on the Effective Date and having the terms and conditions specified in
this Supplement, substantially in the form of Exhibit A hereto, and including
any and all replacements, extensions, substitutions or renewals of such Notes.

 

“Series 2007-A2 Note Purchase Agreement” means the Series 2007-A2 Note Purchase
and Loan Agreement, dated as of December 13, 2007, among WEST, Willis, and the
Persons named therein as the initial Series 2007-A2 Holders, together with any
other Persons that become Series 2007-A2 Holders.

 

“Series 2007-A2 Series Account” means the Series Account of that name
established in accordance with Section 3.01 hereof and Sections 3.01 and 3.09 of
the Indenture.

 

“Series 2007-A2 Stated Rate” means, for each Series 2007-A2 Loan, an interest
rate per annum equal to the sum of (i) the Adjusted Eurodollar Rate applicable
to such Series 2007-A2 Loan for such Interest Accrual Period and (ii) one and
one-quarter percent (1.25%) per annum; provided, however, that for purposes of
clause (i) above, the Base Rate will be used in lieu of the Adjusted Eurodollar
Rate for the unpaid Series 2007-A2 Loans if (a) on or before the first day of
such Interest Accrual Period an affected Series 2007-A2 Holder shall have
notified WEST that a Eurodollar Disruption Event is then continuing, (b) such
Interest Accrual Period is for a period of less than one month or if an
Indenture Event of Default is then continuing on the first day of such Interest
Accrual Period, or (c) the then unpaid principal balance of such Series 2007-A2
Loans on the first day of such Interest Accrual Period is less than Five Million
Dollars ($5,000,000).

 

“Series 2007-A2 Transaction Documents” means any and all of this Supplement, the
Series 2007-A2 Notes and the Series 2007-A2 Note Purchase Agreement, as any of
the foregoing may from time to time be amended, modified, supplemented or
renewed.

 

“Series 2007-B2 Holders” means, on the Effective Date, each of the Persons named
therein as the initial Series 2007-B2 Holders in the Series 2007-B2 Note
Purchase Agreement and, at any time of determination thereafter, any Person in
whose name a Series 2007-B2 Note is registered in the Register.

 

“Series 2007-B2 Note Purchase Agreement” means the Series 2007-B2 Note Purchase
and Loan Agreement, dated as of December 13, 2007, among WEST, Willis and the
Persons named therein as the initial Series 2007-B2 Holders, together with any
other Persons that become Series 2007-B2 Holders, as the same may be amended,
modified or supplemented from time to time in accordance with its terms.

 

6

--------------------------------------------------------------------------------


 

“Series 2007-B2 Notes” means the notes issued pursuant to the Series 2007-B2
Note Purchase Agreement and the Series 2007-B2 Supplement.

 

 “Series 2007-B2 Supplement” means the Series 2007-B2 Supplement to the
Indenture, dated as of December 13, 2007, between WEST and the Indenture
Trustee, as amended, modified or supplemented from time to time in accordance
with its terms.

 

“Series Issuance Date” means, for the Series 2007-A2 Notes, December 13, 2007.

 

“Specified Period” means, for the Series 2007-A2 Notes, one month.

 

“Stated Interest Amount” means, for any Payment Date for the Series 2007-A2
Notes, an amount equal to the sum for each day during the related Interest
Accrual Period of accrued and unpaid interest at the Series 2007-A2 Stated Rate
on the Outstanding Principal Balance of the Series 2007-A2 Notes on such date. 
The amount described in the preceding sentence constitutes the Stated Interest
Amount for the Series 2007-A2 Notes for purposes of Sections 3.13 and 3.14 of
the Indenture.

 

“Supplemental Principal Payment Amount” means, for the Series 2007-A2 Notes on
any Payment Date, the amount of a Series A Supplemental Principal Payment Amount
allocated and paid to the holders of the Series 2007-A2 Notes on such Payment
Date in accordance with the provisions of Sections 3.14 and 3.15(b) of the
Indenture and Sections 2.05(a) and 3.02 hereof.

 

“Taxes” shall have the meaning set forth in Section 2.10(a).

 

“Tax Benefit” shall have the meaning set forth in Section 2.10(a).

 

“Warehouse Loans” means any Series 2007-A2 Loans to be used to fund the Purchase
Prices of Additional Engines or Discretionary Engine Modifications.

 

(b)           The conventions of construction and usage set forth in
Section 1.02 of the Indenture are hereby incorporated by reference in this
Supplement.

 

ARTICLE II

 

CREATION OF THE SERIES 2007-A2 NOTES

 

Section 2.01           Designation.  (a)  There is hereby created a Series of
Series A Warehouse Notes to be issued pursuant to the Indenture and this
Supplement and to be known as the “Willis Engine Securitization Trust
Series 2007-A2 Floating Rate Secured Notes”, referred to herein as the
“Series 2007-A2 Notes”. The Series 2007-A2 Notes will be issued with aggregate
Maximum Principal Balances in the amount of $175,000,000 and will not have
priority over any other Series of Series A Notes except to the extent set forth
in the Supplement for such other Series and Section 3.15 of the Indenture.  The
Series Issuance Date of the Series 2007-A2 Notes is December 13, 2007.  The
Series 2007-A2 Notes are classified as “Warehouse Notes”, “Series A Warehouse
Notes”, “Series A Notes” and “Floating Rate Notes”, as each such term is used in
the

 

7

--------------------------------------------------------------------------------


 

Indenture.  The Series 2007-A2 Notes will be rated on the Effective Date by each
of Moody’s and Fitch.

 

(b)           The first Payment Date with respect to the Series 2007-A2 Notes
shall be December 15, 2007.

 

(c)           Payments of principal on the Series 2007-A2 Notes shall be made
from funds on deposit in the Series 2007-A2 Series Account or otherwise at the
times and in the amounts set forth in Article III of the Indenture and Sections
2.04, 2.05, 2.06 and 3.02 of this Supplement. The Minimum Principal Payment
Amount and Scheduled Principal Payment Amounts for the Series 2007-A2 Notes
shall be calculated on the date on which a Conversion Event occurs in accordance
with the terms of the Indenture and Section 2.05 of this Supplement.

 

(d)           In the event that any term or provision contained herein shall
conflict with or be inconsistent with any term or provision contained in the
Indenture, the terms and provisions of this Supplement shall govern.

 

Section 2.02           Authentication and Delivery.  (a)  On the Series Issuance
Date, WEST shall sign, and shall direct the Indenture Trustee in writing
pursuant to Section 2.01(c) of the Indenture to duly authenticate, and the
Indenture Trustee, upon receiving such direction, (i) shall authenticate,
subject to compliance with the conditions precedent set forth in Section 4.01
hereof, the Series 2007-A2 Notes in accordance with such written directions, and
(ii) subject to compliance with the conditions precedent set forth in
Section 4.01 hereof, shall deliver such Series 2007-A2 Notes to the initial
Series 2007-A2 Holders, in accordance with such written directions.

 

(b)           The Series 2007-A2 Notes are not being registered with the SEC and
may not be sold, transferred or otherwise disposed of except to Institutional
Accredited Investors and QIB’s that deliver an Investment Letter to the
Indenture Trustee in compliance with the provisions of the Indenture and that,
prior to the occurrence of a Conversion Event, are Eligible Transferees and
execute and deliver an Assignment and Assumption with respect to the
Series 2007-A2 Note Purchase Agreement.

 

(c)           The Series 2007-A2 Notes shall be represented by one or more
Series 2007-A2 Definitive Notes issued to the Series 2007-A2 Holders until the
occurrence of a Conversion Event.  After the occurrence of a Conversion Event, a
Series 2007-A2 Holder that is a QIB and that holds all of the Series 2007-A2
Notes or all of the Series 2007-A2 Holders acting jointly may exchange its or
their Series 2007-A2 Definitive Notes for an interest or interests in a
Series 2007-A2 144A Book Entry Note in accordance with the requirements of the
Indenture. WEST shall pay all costs of the Series 2007-A2 Holders incurred in
connection with such exchange and registration.

 

(d)           The Series 2007-A2 Notes shall be executed by manual or facsimile
signature on behalf of WEST by any officer of the Owner Trustee and shall be
substantially in the form of Exhibit A hereto, as applicable, with the
appropriate legend required by Section 2.02 of the Indenture inscribed on the
face thereof.

 

8

--------------------------------------------------------------------------------


 

(e)           The Series 2007-A2 Notes shall be issued in minimum denominations
of $100,000 and in integral multiples of $1,000 in excess thereof.

 

Section 2.03           Series 2007-A2 Loans.  (a)  WEST shall have the right,
pursuant to this Supplement and the Series 2007-A2 Note Purchase Agreement, to
borrow Series 2007-A2 Loans from the Series 2007-A2 Holders up to the Maximum
Commitment of the Series 2007-A2 Holders, and each Series 2007-A2 Holder has
severally agreed, pursuant to the Series 2007-A2 Note Purchase Agreement, to
make Series 2007-A2 Loans, in each case in proportion to, and up to the amount
of, its Maximum Commitment, on any Funding Date after the Effective Date and
prior to the date on which a Conversion Event occurs, subject to the
satisfaction of all applicable conditions precedent set forth in Article IV
hereof and in Article III of the Series 2007-A2 Note Purchase Agreement.  Each
such Series 2007-A2 Loan shall increase the Outstanding Principal Balance of the
Series 2007-A2 Note held by such Series 2007-A2 Holder, and each payment of
principal to a Series 2007-A2 Holder in respect of its Series 2007-A2 Note shall
reduce the Outstanding Principal Balance of such Series 2007-A2 Note.  The
Indenture Trustee shall maintain a record of all Series 2007-A2 Loans and
repayments made on the Series 2007-A2 Notes and absent manifest error such
records shall be conclusive.

 

(b)           Each Funding Request for Series 2007-A2 Loans after the Effective
Date shall constitute a reaffirmation by WEST that (1) no Event of Default,
Servicer Termination Event or Early Amortization Event has occurred and is
continuing, or would result from the making of such Series 2007-A2 Loan, as of
the date of the Funding Request and (2) the representations and warranties of
WEST contained in the Series 2007-A2 Transaction Documents are true, correct and
complete in all material respects to the same extent as though made on and as of
the date of the Funding Request, except to the extent such representations and
warranties specifically relate to an earlier date, in which event they shall be
true, correct and complete in all material respects as of such earlier date.

 

(c)           WEST shall designate the application of the proceeds of the
Series 2007-A2 Loans made on each Funding Date as either or both of the
following: (i) a Warehouse Loan to be deposited in the Engine Acquisition
Account as provided in Section 3.18 of the Indenture and used to acquire
Additional Engines or to fund Discretionary Engine Modifications (including
Qualified Engine Modifications), in each case whether or not such acquisition or
funding is in connection with a Replacement Exchange, or (ii) a Collections
Loan, to be deposited in the Collections Account as provided in Section 3.18 of
the Indenture and used to increase the Available Collections Amount on any
Payment Date, provided that the application of any Series 2007-A2 Loan as a
Collections Loan shall be subject to the Available Collections Amount on such
Payment Date being in an amount, calculated without the proceeds of such
Collections Loan, sufficient to fund the payment in full of accrued Base
Interest on all Series B Notes on such Payment Date and all amounts ranking
senior thereto as provided in Section 3.14 of the Indenture.

 

(d)           WEST may, on any Payment Date upon at least five (5) Business
Days’ notice to the Series 2007-A2 Holders, with a copy to the Indenture
Trustee, terminate in whole or reduce in part the aggregate Maximum Commitments
of the Series 2007-A2 Holders and the Maximum Principal Balances of the
Series 2007-A2 Notes in an aggregate amount not to exceed the excess of such
Maximum Principal Balances over the then aggregate Outstanding Principal

 

9

--------------------------------------------------------------------------------


 

Balance of the Series 2007-A2 Notes; provided that any partial reduction (based
on the ratio of the then Maximum Commitments of such Series prior to such
reduction) of the aggregate Maximum Commitments of the Series 2007-A2 Holders
and the Maximum Principal Balances of the Series 2007-A2 Notes (i) shall be
applied pro rata to the individual Maximum Commitments of the Series 2007-A2
Holders and the Maximum Principal Balances of the Series 2007-A2 Notes,
respectively, and (ii) shall be accompanied by a proportionate partial reduction
of the aggregate Maximum Commitments of the Series 2007-B2 Holders.  Each notice
of reduction or termination pursuant to this Section 2.03(d) shall be
irrevocable, and such reduction shall be deemed to occur without any
Series 2007-A2 Holder having to surrender its Series 2007-A2 Notes in exchange
for a new Series 2007-A2 Note reflecting the reduced Maximum Principal Balance.

 

(e)           WEST, on any Payment Date prior to the occurrence of a Conversion
Event, may terminate the agreements of the Series 2007-A2 Holders to make
Series 2007-A2 Loans and repay the Outstanding Principal Balance of the
Series 2007-A2 Notes for the Redemption Price, upon (A) at least five
(5) Business Days’ prior written notice to each Series 2007-A2 Holder, with a
copy to the Indenture Trustee, specifying the proposed Payment Date of such
termination, and (B) payment in full of (i) the principal of, and interest on,
the Series 2007-A2 Notes, (ii) Increased Costs, if any, and (iii) all other
amounts then due and payable (or that become due and payable as a result of such
reduction) to a Series 2007-A2 Holder under the Series 2007-A2 Note Purchase
Agreement, this Supplement and the Indenture and (c) the simultaneous
termination of the commitments of the Series 2007-B2 Holders and the payment in
full of all amounts owing with respect to the Series 2007-B2 Notes.

 

(f)            If any Series 2007-A2 Holder shall default on its obligation to
make a Series 2007-A2 Loan on any Funding Date, one or more of the other
Series 2007-A2 Holders may elect (but shall not be obligated) to make the
Series 2007-A2 Loan of the defaulting Series 2007-A2 Holder.  In such event, the
Maximum Principal Balance of the Series 2007-A2 Note held by the defaulting
Series 2007-A2 Holder and the Maximum Commitment of the Series 2007-A2 Holder
shall be reduced by the amount of the Series 2007-A2 Loan so made, and the
Maximum Principal Balance of the Series 2007-A2 Note held by the Series 2007-A2
Holder making such Series 2007-A2 Loan and the Maximum Commitment of such
Series 2007-A2 Holder shall be increased by the amount of such Series 2007-A2
Loan.

 

(g)           Upon the occurrence of a Conversion Event, (i) the right of WEST
to borrow under the Series 2007-A2 Notes shall terminate, (ii) Conversion
Step-Up Interest shall begin to accrue on the Outstanding Principal Balance of
the Series 2007-A2 Notes as provided in Section 2.04(a), and (iii) the
Outstanding Principal Balance of the Series 2007-A2 Notes shall become payable
as provided in Section 2.05(a) and (b), provided, however, that, if all of the
Series 2007-A2 Holders and Series 2007-B2 Holders as of the date of the
occurrence of any Conversion Event elect to waive the occurrence of such
Conversion Event within ninety (90) days of such occurrence, such Conversion
Event shall be disregarded as long as such waiver is in effect, except that any
such waiver in respect of a Conversion Event based on the occurrence of the
Conversion Date shall not be for a period extending beyond the first anniversary
of such Conversion Date, unless a Rating Agency Confirmation is obtained with
respect to any waiver extending beyond such first anniversary; and provided,
further, that, if WEST subsequently cures an Early Amortization Event, Event of
Default or Servicer Termination Event that resulted in a

 

10

--------------------------------------------------------------------------------


 

Conversion Event that was not so waived, WEST may request the Series 2007-A2
Holders and Series 2007-B2 Holders to waive the original occurrence of such
Conversion Event, Early Amortization Event, Event of Default or Servicer
Termination Event and rescind and revoke the consequences described in clause
(i), (ii) and (iii) of this Section 2.03(g) occurring as a result of such
Conversion Event, which waiver, rescission and revocation shall be effective
only if Series 2007-A2 Holders and Series 2007-B2 Holders representing 100% of
the Outstanding Principal Balance of the Series 2007-A2 Notes and Series 2007-B2
Notes consent thereto. The termination of any waiver pursuant to the provisos in
the preceding sentence shall be treated as the occurrence on the date of such
termination of the Conversion Event that was the subject of the waiver.

 

Section 2.04           Interest Payments; Commitment Fee.

 

(a)      Interest on Series 2007-A2 Notes.  Interest shall accrue (i) at the
Series 2007-A2 Stated Rate on the Outstanding Principal Balance of each
Series 2007-A2 Note during all or each portion of each Interest Accrual Period
from the Effective Date to (but excluding) the date on which a Conversion Event
occurs, and (ii) at a combined rate equal to the sum of the Series 2007-A2
Stated Rate and the Series 2007-A2 Conversion Step-Up Rate on the Outstanding
Principal Balance of each Series 2007-A2 Note during all or the portion of each
Interest Accrual Period from and after the date on which a Conversion Event
occurs, in each case on the basis of actual days elapsed over a year of 360 days
and shall be due and payable in arrears on each Payment Date for the Interest
Accrual Period ending on such Payment Date.  The Stated Interest Amount and the
Conversion Step-Up Interest Amount for each Interest Accrual Period shall be
calculated separately and paid separately as provided in Section 3.14 of the
Indenture and Section 3.02 hereof.  All amounts of the Stated Interest Amount
and the Conversion Step-Up Interest Amount shall be due and payable on the
earlier to occur of (i) the date on which the Series 2007-A2 Notes have been
accelerated in accordance with the provisions of Section 4.02 of the Indenture
and (ii) the Series 2007-A2 Final Maturity Date.  On each Reference Date, the
Indenture Trustee shall promptly deliver a written notice to the Series 2007-A2
Holders specifying the Series 2007-A2 Stated Rate for the related Interest
Accrual Period.

 

(b)     Commitment Fee on Series 2007-A2 Notes.  A fee (the “Commitment Fee”)
shall accrue at the Series 2007-A2 Commitment Fee Rate on the Unused Commitment
of the Series 2007-A2 Holders during all or the portion of each Interest Accrual
Period from the Effective Date to (but excluding) the date on which a Conversion
Event occurs and shall be due and payable in arrears on each Payment Date for
the Interest Accrual Period ending on such Payment Date.  The Commitment Fee
shall be calculated on the basis of actual days elapsed over a year of 360 days
and shall be due and payable in arrears on each Payment Date for the Interest
Accrual Period ending on (but excluding) such Payment Date.

 

(c)      Additional Interest.  If WEST shall fail to pay in full (i) any Stated
Interest Amount, Conversion Step-Up Interest Amount or Commitment Fee on any
Series 2007-A2 Note when due, (ii) any Increased Costs or (iii) any other amount
becoming due under this Supplement (other than payments of principal on the
Series 2007-A2 Notes), WEST shall, from time to time, pay Additional Interest on
such unpaid amounts, to the extent permitted by Applicable Law, to, but not
including, the date of actual payment (after as well as before judgment), for
the period during which such interest or other amount shall be unpaid from the

 

11

--------------------------------------------------------------------------------


 

due date of such payment to the date of actual payment thereof. Any such
Additional Interest shall be payable at the times and subject to the priorities
set forth in Section 3.02 of this Supplement and Section 3.14 of the Indenture. 
All amounts of the Additional Interest shall be due and payable on the earlier
to occur of (i) the date on the Series 2007-A2 Notes have been accelerated in
accordance with the provisions of Section 4.02 of the Indenture and (ii) the
Series 2007-A2 Final Maturity Date.

 

(d)     Maximum Interest Rate.  In no event shall the interest charged with
respect to a Series 2007-A2 Note exceed the maximum amount permitted by
Applicable Law.  If at any time the Interest Amount charged with respect to the
Series 2007-A2 Notes exceeds the maximum rate permitted by Applicable Law, the
rate of interest to accrue pursuant to this Supplement and such Series 2007-A2
Note shall be limited to the maximum rate permitted by Applicable Law, but any
subsequent reductions in One-Month LIBOR shall not reduce the interest to accrue
on such Series 2007-A2 Note below the maximum amount permitted by Applicable Law
until the total amount of interest accrued on such Series 2007-A2 Note equals
the amount of interest that would have accrued if a varying rate per annum equal
to the interest rate had at all times been in effect.  If the total amount of
interest paid or accrued on the Series 2007-A2 Note under the foregoing
provisions is less than the total amount of interest that would have accrued if
the interest rate had at all times been in effect, WEST agrees to pay to the
Series 2007-A2 Holders an amount equal to the difference between (a) the lesser
of (i) the amount of interest that would have accrued if the maximum rate
permitted by Applicable Law had at all times been in effect, or (ii) the amount
of interest that would have accrued if the interest rate had at all times been
equal to the Interest Amount, and (b) the amount of interest accrued in
accordance with the other provisions of this Supplement.

 

Section 2.05           Payments of Principal.  (a)  On each Payment Date prior
to the date on which a Conversion Event occurs on which there is a Senior
Borrowing Base Deficiency, principal shall be payable on the Series 2007-A2
Notes out of the Series A Supplemental Principal Payment Amount, to the extent
and as provided in Sections 3.14 and 3.15(b) of the Indenture and in
Section 3.02 hereof, provided that, on any Payment Date prior to the date on
which a Conversion Event occurs, the Series 2007-A2 Notes shall be treated as
Warehouse Notes for purposes of Section 3.15(b) of the Indenture and, on any
Payment Date on or after a Conversion Event, the Series 2007-A2 Notes shall be
treated as Term Notes for such purposes.

 

(b)           (i)  Within ten (10) Business Days after the occurrence of a
Conversion Event (or, if earlier, by the first Payment Date following the
occurrence of a Conversion Event), WEST shall cause the Administrative Agent to
prepare and deliver to the Indenture Trustee and the Series 2007-A2 Holders a
schedule of the Minimum Targeted Principal Balances and a schedule of the
Scheduled Targeted Principal Balances for the Series 2007-A2 Notes substantially
in the form of Schedule 1 and Schedule 2 attached hereto, respectively.  In each
case, Payment Date Number 1 in Schedule 1 or Schedule 2, as applicable, shall be
on the first Payment Date after the date on which a Conversion Event occurs, and
each succeeding numbered Payment Date in such Schedule 1 or Schedule 2, as
applicable, shall occur on each succeeding Payment Date, and the amount due on
each such Payment Date shall be the product of (x) the Outstanding Principal
Balance of the Series 2007-A2 Notes as of the close of business on the date on
which the Conversion Event occurs and (y) the percentage specified for such
Payment Date specified in Schedule 1 or Schedule 2, as applicable.  If the
Series 2007-A2

 

12

--------------------------------------------------------------------------------


 

Holders and Series 2007-B2 Holders waive the occurrence of a Conversion Event as
provided in Section 2.03(g), the schedules delivered pursuant to this
Section 2.05(b)(i) in respect of such Conversion Event shall be of no further
force and effect and, upon the termination of such waiver or the subsequent
occurrence of a Conversion Event that is not waived by the Series 2007-A2
Holders and Series 2007-B2 Holders as provided by Section 2.03(g) hereof, the
Administrative Agent shall deliver new schedules in accordance with this
Section 2.01(b)(i), calculated as of the date of such termination or the date of
such Conversion Event, as applicable.

 

(ii)           On each Payment Date after a Conversion Event, unless and until
the Series 2007-A2 Holders and Series 2007-B2 Holders waive such Conversion
Event as provided in Section 2.03(g), the Minimum Principal Payment Amount and
the Scheduled Principal Payment Amount calculated for the Series 2007-A2 Notes
for each such Payment Date shall be payable to the Holders of the Series 2007-A2
Notes on each such Payment Date from amounts deposited in the Series 2007-A2
Series Account on such Payment Date as provided in Section 3.14 of the Indenture
and Section 3.02 of this Supplement.  So long as an Early Amortization Event or
an Event of Default is then continuing, the Outstanding Principal Balance of the
Series 2007-A2 Notes shall be payable on each such Payment Date to the extent
that amounts are available for such purpose in accordance with the provisions of
Section 3.14 of the Indenture and Section 3.02 of this Supplement.    The then
Outstanding Principal Balance of all Series 2007-A2 Notes shall be due and
payable on the earlier to occur of (i) the date on which the Series 2007-A2
Notes have been accelerated in accordance with the provisions of Section 4.02 of
the Indenture and (ii) the Series 2007-A2 Final Maturity Date.

 

(c)           WEST will have the option to prepay, on any Payment Date after a
Conversion Event (each such Payment Date, an “Optional Redemption Date”), all or
any portion of the Outstanding Principal Balance of the Series 2007-A2 Notes on
such Payment Date, in a minimum amount of Two Hundred Fifty Thousand Dollars
($250,000) in the case of any prepayment in part, for the Redemption Price
together with accrued interest thereon to the date of such prepayment.  WEST may
not make such prepayment from funds in the Collections Account, except to the
extent that funds in the Collections Account would otherwise be payable to WEST
in accordance with the terms of this Supplement and the Indenture, and may make
any such prepayment in part from funds in the Series 2007-A2 Series Account,
provided that funds in such Account may be used to fund a prepayment in whole
but not in part.  Any Optional Redemption in connection with a Refinancing
funded with the proceeds of Additional Notes must be in whole, and any other
Optional Redemption financed with funds other than funds in the Collections
Account or the proceeds of Additional Notes may be in whole or in part.

 

(d)           If there is any Balance in the Engine Acquisition Account at the
end of any Delivery Period beginning on a Funding Date on which Series 2007-A2
Loans were made by the Series 2007-A2 Holders, the portion thereof allocated to
the Series 2007-A2 Notes in accordance with Section 3.03(b) of the Indenture
shall be applied to the prepayment of the Series 2007-A2 Notes as provided in
Section 3.16(b) of the Indenture on the next succeeding Payment Date (the
“Acquisition Redemption Date”) after the end of such Delivery Period.

 

(e)           The Minimum Targeted Principal Balances and the Scheduled Targeted
Principal Balances for the Series 2007-A2 Notes, as determined pursuant to
Section 2.05(b)(i)

 

13

--------------------------------------------------------------------------------


 

hereof, shall be adjusted at the times and in the manner indicated in
Section 3.19 of the Indenture.

 

Section 2.06           Series 2007-A2 Final Maturity Date.  The unpaid principal
amount of the Series 2007-A2 Notes together with all unpaid interest (including
all Additional Interest and Conversion Step-Up Interest), fees, expenses, costs
and other amounts payable by WEST pursuant to the terms of the Indenture, this
Supplement and the other Series 2007-A2 Transaction Documents shall be due and
payable in full on the earlier to occur of (i) the date on which the
Series 2007-A2 Notes have been accelerated in accordance with the provisions of
Section 4.02 of the Indenture and (ii) the Series 2007-A2 Final Maturity Date.

 

Section 2.07           Manner of Payments.  All payments of principal and
interest on the Series 2007-A2 Notes payable on each Payment Date shall be paid
to the Series 2007-A2 Holders reflected in the Register as of the related Record
Date by wire transfer of immediately available funds for receipt prior to
1:00 p.m.  (New York City time) on such Payment Date.  Any payments received by
the Series 2007-A2 Holders after 1:00 p.m.  (New York City time) on any day
shall be considered to have been received on the next succeeding Business Day.

 

Section 2.08           Increased Costs.  If due to the introduction of or any
change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation of any law or
regulation or the imposition of any guideline or request from any central bank
or other Governmental Authority after the Series Issuance Date of the
Series 2007-A2 Notes reflecting such change, there shall be an increase in the
cost to a Series 2007-A2 Holder of making or maintaining any investment in the
Series 2007-A2 Note or any interest therein or of agreeing to purchase or invest
in the Series 2007-A2 Note or any interest therein, as the case may be (other
than by reason of any interpretation of or introduction of or change in laws or
regulations relating to Taxes or Excluded Taxes), such Series 2007-A2 Holder
shall promptly submit to WEST, the Administrative Agent and the Indenture
Trustee, a certificate setting forth in reasonable detail, the calculation of
such increased costs incurred by such Series 2007-A2 Holder.  In determining
such amount, such Series 2007-A2 Holder may use any reasonable averaging and
attribution methods, consistent with the averaging and attribution methods
generally used by such Series 2007-A2 Holder in determining amounts of this
type.  The amount of increased costs set forth in such certificate (which
certificate shall, in the absence of manifest error, be prima facie evidence as
to such amount) shall be included in the Increased Costs for the Interest
Accrual Period immediately succeeding the date on which such certificate was
delivered (or if such certificate was delivered during the last Interest Accrual
Period, for such last Interest Accrual Period) and to the extent remaining
outstanding, each Interest Accrual Period thereafter until paid in full.  The
Indenture Trustee shall pay such Increased Costs to such Series 2007-A2 Holders
as part of the Increased Costs out of the Available Collections Amount on each
Payment Date as provided in Section 3.14 of the Indenture and Section 3.02
hereof.

 

Section 2.09           Increased Capital.  If the introduction of or any change
in or in the interpretation of any law or regulation or the imposition of any
guideline or request from any central bank or other Governmental Authority
reflecting such change after the Series Issuance Date of the Series 2007-A2
Notes affects or would affect the amount of capital required or expected to be
maintained by any Series 2007-A2 Holder, and such Series 2007-A2 Holder
determines that the amount of such capital is increased as a result of (i) the
existence of the

 

14

--------------------------------------------------------------------------------


 

Series 2007-A2 Holder’s agreement to make or maintain an investment in the
Series 2007-A2 Notes or any interest therein and other similar agreements or
facilities, or (ii) the existence of any agreement by Series 2007-A2 Holders to
make or maintain an investment in the Series 2007-A2 Notes or any interest
therein or to fund any such investment and any other commitments of the same
type, such Series 2007-A2 Holder shall promptly submit to WEST, the
Administrative Agent and the Indenture Trustee a certificate setting forth, in
reasonable detail, the calculation of the additional amounts required to
compensate such Series 2007-A2 Holder in light of such circumstances.  In
determining such amount, such Series 2007-A2 Holder may use any reasonable
averaging and attribution methods, consistent with the averaging and attribution
methods generally used by such Series 2007-A2 Holder in determining amounts of
this type.  The amount set forth in such certificate (which certificate shall,
in the absence of manifest error, be prima facie evidence as to such amount)
shall be included in the Increased Costs for the Interest Accrual Period
immediately succeeding the date on which such certificate was delivered, and to
the extent remaining outstanding, each Interest Accrual Period thereafter until
paid in full.  The Indenture Trustee shall pay such Increased Costs to such
Series 2007-A2 Holders as part of the Increased Costs out of the Available
Collections Amount on each Payment Date as provided in Section 3.14 of the
Indenture and Section 3.02 hereof.

 

Section 2.10           Payments of Principal and Interest.  (a)  Any and all
payments and deposits required to be made under this Supplement, the
Series 2007-A2 Notes or the Indenture by WEST or the Indenture Trustee to or for
the benefit of a Series 2007-A2 Holder shall be made, to the extent allowed by
law, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority.  If, as a result of any change in law,
treaty or regulation or in the interpretation or administration thereof by any
governmental or regulatory agency or body charged with the administration or
interpretation thereof, or the adoption of any law, treaty or regulation, any
taxes, levies, imposts, duties, charges or fees (all of the foregoing
collectively, “Taxes”)are required to be withheld from any amount payable to any
Series 2007-A2 Holder hereunder, the amount so payable to such Series 2007-A2
Holder shall be increased to the extent necessary to yield to such
Series 2007-A2 Holder (after payment of all taxes, levies, imposts, duties,
charges or fees) the amount stated to be payable to such Series 2007-A2 Holder
hereunder (such increase and any similar increase described in this
Section 2.10(a), a “Section 2.10(a) Amount”); provided, however, that this
sentence shall not apply with respect to (i) income taxes (including, without
limitation, branch profits taxes, minimum taxes and taxes computed under
alternative methods, at least one of which is based on net income) and franchise
taxes that are based on income or any other tax upon or measured by income or
gross receipts imposed on any Series 2007-A2 Holder, in each case, as a result
of a present or former connection (other than any connection arising out of the
transactions contemplated by this Supplement) between the jurisdiction of the
government or taxing authority imposing such tax and such Series 2007-A2 Holder;
(ii) any taxes, levies, imposts, duties, charges or fees that would not have
been imposed but for the failure by such Series 2007-A2 Holder to provide and
keep current any certification or other documentation permitted by Applicable
Law to be delivered by such Series 2007-A2 Holder and required to qualify for an
exemption from or reduced rate thereof; (iii) any taxes, levies, imposts,
duties, charges or fees imposed as a result of a change by any Series 2007-A2
Holder of the office through which the Series 2007-A2 Note or any interest
hereunder is acquired, accounted for or booked as a result of the sale, transfer
or assignment by any Series

 

15

--------------------------------------------------------------------------------


 

2007-A2 Holder of its interest hereunder, other than any such taxes, levies,
imposts, duties, charges or fees imposed as a result of any such change or
adoption occurring after any such Series 2007-A2 Note or interest therein is
acquired, accounted for or booked; (iv) taxes measured by income, gross
receipts, assets or capital of any Series 2007-A2 Holder by the taxing authority
of the jurisdiction where such Series 2007-A2 Holder is organized, incorporated,
managed, controlled or is considered to be doing business or in which it
maintains an office, branch or agency (other than Taxes imposed on the gross
amount of any payments made to such Series 2007-A2 Holder under this Supplement
without regard to such place of origination or incorporation, such management or
control, the conduct of such business or the maintenance of such office, branch
or agency); (v) any Taxes imposed on such Series 2007-A2 Holder as a result of
payments not related to this Supplement; and (vi) any withholding tax with
respect to any Series 2007-A2 Holder that has not provided the documentation
referred to in Section 2.10(c) (all such exclusions being hereinafter called
“Excluded Taxes”).  To the extent that any Series 2007-A2 Holder actually
realizes a tax benefit on its income tax returns (whether by reason of a
deduction, credit or otherwise) (a “Tax Benefit”) for a given year that is
attributable to the payment by WEST or the Indenture Trustee of any such Taxes
on behalf of such Series 2007-A2 Holder, such Series 2007-A2 Holder shall
reimburse WEST for the amount of such Tax Benefit, it being understood that the
taking of any action to realize any Tax Benefit shall be within the sole
discretion of such Series 2007-A2 Holder; provided, however, that for purposes
of reimbursing WEST, such Series 2007-A2 Holder shall calculate the amount of
the Tax Benefit realized that is attributable to WEST’s or the Indenture
Trustee’s payment of such Taxes on behalf of such Series 2007-A2 Holder as if
such Series 2007-A2 Holder realized or received such Tax Benefit pro rata with
all other Tax Benefits available to it for such year.

 

(b)           Any Section 2.10(a) Amounts payable to a Series 2007-A2 Holder
hereunder shall be included in the Increased Costs (i) for the Interest Accrual
Period in respect of which the payment subject to withholding is made and
(ii) to the extent remaining outstanding, each Interest Accrual Period
thereafter until paid in full.  The Indenture Trustee shall pay such
Section 2.10(a) Amounts to the Series 2007-A2 Holders as part of the Increased
Costs out of the Available Collections Amount on each Payment Date as provided
in Section 3.14 of the Indenture and Section 3.02 hereof.

 

(c)           Each Series 2007-A2 Holder not organized under the laws of the
United States or a State thereof shall, to the extent that it is entitled to
receive payments under this Supplement without deduction or withholding of any
United States federal income taxes (other than withholding Taxes), provide a W-8
ECI, W-8 BEN or any other information and documentation that may be necessary in
order to obtain such exemption.

 

Section 2.11           Breakage Costs.  If (i) any payment of principal on any
Series 2007-A2 Loan is made on a day other than a Payment Date, or (ii) any
Series 2007-A2 Loan requested by WEST is not, for any reason whatsoever related
to a default or nonperformance by WEST, made or effectuated, as the case may be,
on the date specified therefor, WEST shall indemnify the Series 2007-A2 Holders
against any reasonable loss, cost or expense incurred by the Series 2007-A2
Holders, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Series 2007-A2 Holders to fund or
maintain such Series 2007-A2 Loan during such Interest Accrual Period.  The
Indenture Trustee shall pay any amounts due under this

 

16

--------------------------------------------------------------------------------


 

Section 2.11 to the Series A Holders as part of the Increased Costs out of the
Available Collections Amount on each Payment Date as provided in Section 3.14 of
the Indenture and Section 3.02 hereof.

 

Section 2.12           Restrictions on Transfer.  On the Effective Date, WEST
shall sell the Series 2007-A2 Notes to the Persons named as the initial
Series 2007-A2 Holders in and pursuant to the Series 2007-A2 Note Purchase
Agreement and deliver such Series 2007-A2 Notes in accordance herewith and
therewith. Thereafter, no Series 2007-A2 Note may be sold, transferred or
otherwise disposed of except in compliance with the provisions of the Indenture,
this Supplement and the Series 2007-A2 Note Purchase Agreement. Except as
provided herein and in the Indenture, the Indenture Trustee shall have no
obligations or duties with respect to determining whether any transfers of the
Series 2007-A2 Notes are made in accordance with the Securities Act or any other
law; provided that with respect to the Series 2007-A2 Definitive Notes, the
Indenture Trustee shall enforce such transfer restrictions in accordance with
the terms set forth in this Supplement.  Prior to the occurrence of a Conversion
Event that is not waived by the Series 2007-A2 Holders and Series 2007-B2
Holders as provided by Section 2.03(g) hereof, the Indenture Trustee shall not
register any transfer of a Series 2007-A2 Note, in whole or in part, unless the
transferee of such Series 2007-A2 Note is an Eligible Transferee and executes
and delivers to the Indenture Trustee an Assignment and Assumption of the
transferor’s obligations under the Series 2007-A2 Note Purchase Agreement to
make the Series 2007-A2 Loans in an amount equal to the excess of the Maximum
Principal Balance of the Series 2007-A2 Note being transferred at the time of
transfer over the Outstanding Principal Balance of such Series 2007-A2 Note at
such time. After the occurrence of a Conversion Event that is not waived by the
Series 2007-A2 Holders and Series 2007-B2 Holders as provided by
Section 2.03(g) hereof, the Series 2007-A2 Notes shall be transferred in
accordance with the terms of the Indenture without regard to whether any
transferee of a Series 2007-A2 Note is an Eligible Transferee.

 

Section 2.13           Payment Date Schedule.  WEST shall cause the
Administrative Agent to distribute a copy of each Payment Date Schedule
delivered pursuant to Section 3.13(e) of the Indenture to the Series 2007-A2
Holders.

 


ARTICLE III

SERIES 2007-A2 SERIES ACCOUNT, ALLOCATION AND
APPLICATION OF AMOUNTS THEREIN


 

Section 3.01           Series 2007-A2 Series Account.  The Indenture Trustee
shall establish on or prior to the Effective Date pursuant to Sections 3.01 and
3.09 of the Indenture and shall maintain, so long as any Series 2007-A2 Note is
Outstanding, an Eligible Account which shall be designated as the
“Series 2007-A2 Series Account”, which account shall be held in the name of the
Indenture Trustee for the benefit of the Series 2007-A2 Holders.  All deposits
of funds by, or for the benefit of, the Series 2007-A2 Holders from the
Collections Account and otherwise shall be accumulated in, and withdrawn from,
the Series 2007-A2 Series Account in accordance with the provisions of the
Indenture and this Supplement.

 

17

--------------------------------------------------------------------------------


 

Section 3.02           Distributions from Series 2007-A2 Series Account.  On
each Payment Date, the Indenture Trustee shall distribute funds then on deposit
in the Series 2007-A2 Series Account in accordance with the provisions of either
subsection (a), (b) or (c) of this Section 3.02, in the following order of
priority, in each case in accordance with the Payment Date Schedule and only to
the extent that the Prior Ranking Amounts have been paid in full:

 

(a)           If neither an Early Amortization Event nor an Event of Default
shall have occurred and be continuing with respect to any Series of Notes:

 

(I)      TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE RELATED RECORD DATE, AN
AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE STATED INTEREST AMOUNT AND
COMMITMENT FEE AMOUNT, IF ANY, FOR EACH SUCH PAYMENT DATE;

 

(II)     ON EACH PAYMENT DATE, TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE
RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE MINIMUM
PRINCIPAL PAYMENT AMOUNT THEN DUE AND PAYABLE TO THE HOLDERS OF THE
SERIES 2007-A2 NOTES ON SUCH PAYMENT DATE;

 

(III)    ON EACH PAYMENT DATE, TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE
RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE SCHEDULED
PRINCIPAL PAYMENT AMOUNT THEN DUE AND PAYABLE TO THE HOLDERS OF THE
SERIES 2007-A2 NOTES ON SUCH PAYMENT DATE;

 

(IV)    TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE RELATED RECORD DATE, AN
AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE SERIES A SUPPLEMENTAL PRINCIPAL
PAYMENT AMOUNT (IF ANY) THEN DUE AND PAYABLE TO THE HOLDERS OF THE
SERIES 2007-A2 NOTES;

 

(V)     TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE RELATED RECORD DATE, AN
AMOUNT EQUAL TO ITS PRO RATA PORTION OF ANY ADDITIONAL INTEREST AMOUNT AND
CONVERSION STEP-UP INTEREST AMOUNT THEN DUE AND PAYABLE BY WEST TO THE
SERIES 2007-A2 HOLDERS;

 

(VI)    TO EACH HOLDER OF A SERIES 2007-A2 NOTE, ON A PRO RATA BASIS, AN AMOUNT
EQUAL TO THE HOLDER INDEMNIFIED AMOUNTS OWING TO SUCH SERIES 2007-A2 HOLDER; AND

 

(VII)   AFTER PAYMENT IN FULL OF THE FOREGOING AMOUNTS PURSUANT TO THIS
SECTION 3.02(A) OF THIS SUPPLEMENT, TO WEST, ANY REMAINING AMOUNTS THEN ON
DEPOSIT IN THE SERIES 2007-A2 SERIES ACCOUNT.

 

(b)           If either an Early Amortization Event or an Event of Default (or
combination of both) has occurred and is then continuing, so long as the
Indenture Trustee shall not have received a Collateral Liquidation Notice:

 

(I)      TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE RELATED RECORD DATE, AN
AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE STATED INTEREST AMOUNT AND
COMMITMENT FEE AMOUNT, IF ANY, FOR SUCH PAYMENT DATE;

 

18

--------------------------------------------------------------------------------


 

(II)           TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE MINIMUM PRINCIPAL PAYMENT
AMOUNT THEN DUE AND PAYABLE TO THE HOLDERS OF THE SERIES 2007-A2 NOTES ON SUCH
PAYMENT DATE;

 

(III)          TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE SCHEDULED PRINCIPAL PAYMENT
AMOUNT THEN DUE AND PAYABLE TO THE HOLDERS OF THE SERIES 2007-A2 NOTES ON SUCH
PAYMENT DATE;

 

(IV)          TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE THEN UNPAID PRINCIPAL
BALANCES OF THE SERIES 2007-A2 NOTES THEN OUTSTANDING UNTIL THE OUTSTANDING
PRINCIPAL BALANCE OF ALL SERIES 2007-A2 NOTES HAS BEEN REDUCED TO ZERO;

 

(V)           TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF ANY ADDITIONAL INTEREST AMOUNT
AND CONVERSION STEP-UP INTEREST AMOUNT THEN DUE AND PAYABLE BY WEST TO THE
SERIES 2007-A2 HOLDERS;

 

(VI)          TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON A PRO RATA BASIS, AN
AMOUNT EQUAL TO THE HOLDER INDEMNIFIED AMOUNTS OWING TO SUCH SERIES 2007-A2
HOLDER; AND

 

(VII)         AFTER PAYMENT IN FULL OF THE FOREGOING AMOUNTS PURSUANT TO THIS
SECTION 3.02(B) OF THIS SUPPLEMENT, TO WEST, ANY REMAINING AMOUNTS THEN ON
DEPOSIT IN THE SERIES 2007-A2 SERIES ACCOUNT.

 

(c)           If an Event of Default has occurred and is continuing, and the
Indenture Trustee has received a Collateral Liquidation Notice:

 

(I)            TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE STATED INTEREST AMOUNT AND
COMMITMENT FEE AMOUNT, IF ANY, FOR SUCH PAYMENT DATE;

 

(II)           TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE THEN UNPAID PRINCIPAL
BALANCES OF THE SERIES 2007-A2 NOTES THEN OUTSTANDING UNTIL THE OUTSTANDING
PRINCIPAL BALANCE OF THE SERIES 2007-A2 NOTES HAS BEEN REDUCED TO ZERO;

 

(III)          TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF ANY ADDITIONAL INTEREST AMOUNT
AND CONVERSION STEP-UP INTEREST AMOUNT THEN DUE AND PAYABLE BY WEST TO THE
SERIES 2007-A2 HOLDERS;

 

(IV)          TO EACH HOLDER OF A SERIES 2007-A2 NOTE ON A PRO RATA BASIS, AN
AMOUNT EQUAL TO THE HOLDER INDEMNIFIED AMOUNTS OWING TO SUCH SERIES 2007-A2
HOLDER; AND

 

19

--------------------------------------------------------------------------------


 

(V)           AFTER PAYMENT IN FULL OF THE FOREGOING AMOUNTS PURSUANT TO THIS
SECTION 3.02 OF THIS SUPPLEMENT, TO WEST, ANY REMAINING AMOUNTS THEN ON DEPOSIT
IN THE SERIES 2007-A2 SERIES ACCOUNT.

 


ARTICLE IV

 


CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2007-A2 HOLDERS

 

Section 4.01           Conditions Precedent to Obligations of Series 2007-A2
Holders to Purchase Series 2007-A2 Notes.  The Indenture Trustee shall not
authenticate the Series 2007-A2 Notes unless (a) all conditions to the issuance
of the Series 2007-A2 Notes set forth in Section 3.01 of the Series 2007-A2 Note
Purchase Agreement shall have been satisfied, and (b) WEST shall have delivered
a certificate to the Indenture Trustee to the effect that all conditions set
forth in Section 3.01 of the Series 2007-A2 Note Purchase Agreement have been
satisfied.

 

Section 4.02           Conditions Precedent to Obligations of Series 2007-A2
Holders to Make Series 2007-A2 Loans.  The obligations of the Series 2007-A2
Holders to make the Series 2007-A2 Loans to WEST under this Supplement and the
Series 2007-A2 Note Purchase Agreement on any Funding Date on and after the
Effective Date are subject to the conditions precedent set forth in Section 3.02
of the Series 2007-A2 Note Purchase Agreement.

 

Section 4.03           Deposit and Disbursement of Series 2007-A2 Loans.  The
Administrative Agent may direct the Indenture Trustee, in writing, to apply the
proceeds of the Series 2007-A2 Loan made on any Funding Date that is a Payment
Date as a Collections Loan and to retain such Collections Loan in the
Collections Account for inclusion in the Available Collections Amount on such
Payment Date. Except to the extent that any Series 2007-A2 Loans made on any
Funding Date constitute Collections Loans in accordance with the preceding
sentence, such Series 2007-A2 Loans shall constitute Warehouse Loans, and the
Administrative Agent shall direct the Indenture Trustee, in writing, to deposit
such Warehouse Loans in the Engine Acquisition Account in accordance with such
written direction, to be disbursed in accordance with Section 3.03 of the
Indenture, subject to satisfaction or waiver of the conditions precedent set
forth in Sections 3.03 and 3.04 of the Series 2007-A2 Note Purchase Agreement.


 

ARTICLE V

 


REPRESENTATIONS WARRANTIES AND COVENANTS

 

Section 5.01           Indenture Representations and Warranties.  To induce the
Series 2007-A2 Holders to purchase the Series 2007-A2 Notes hereunder and to
make the Series 2007-A2 Loans from time to time, WEST hereby makes to the
Indenture Trustee for the benefit of the Series 2007-A2 Holders as of the
Effective Date and as of each Funding Date all of the representations and
warranties set forth in Section 5.01 of the Indenture.

 

Section 5.02           Additional Representations and Warranties.  To induce the
Series 2007-A2 Holders to purchase the Series 2007-A2 Notes hereunder and to
make the Series 2007-A2 Loans from time to time, WEST hereby makes to the
Indenture Trustee for the benefit of the Series

 

20

--------------------------------------------------------------------------------


 

2007-A2 Holders each of the following additional representations and warranties
as of the Effective Date:

 

(a)           Power and Authority.  WEST has the power and is duly authorized to
execute and deliver this Supplement and the other Series 2007-A2 Transaction
Documents to which it is a party, WEST is and will continue to be duly
authorized to borrow monies hereunder, and WEST is and will continue to be
authorized to perform its obligations under this Supplement and under the other
Series 2007-A2 Transaction Documents.  The execution, delivery and performance
by WEST of this Supplement and the other Series 2007-A2 Transaction Documents to
which it is a party and the borrowings hereunder do not and will not require any
consent or approval of any Governmental Authority, stockholder or any other
Person which has not already been obtained.

 

(b)           No Conflict; No Default.  The execution, delivery and performance
of this Supplement and each of the Series 2007-A2 Transaction Documents and the
execution, delivery and payment of the Series 2007-A2 Notes will not:
(a) contravene any provision of WEST’s declaration of trust and the Trust
Agreement; (b) contravene, conflict with or violate any Applicable Law or
regulation, or any order, writ, judgment, injunction, decree, determination or
award of any Governmental Authority; or (c) materially violate or result in the
breach of; or constitute a default under any indenture or other loan or credit
agreement, or other agreement or instrument to which WEST is a party or by which
WEST, or its property and assets may be bound or affected.

 

(c)           Validity and Binding Effect.  This Supplement is, and each
Series 2007-A2 Transaction Document to which WEST is a party, when duly executed
and delivered, will be, legal, valid and binding obligations of WEST,
enforceable against WEST in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.

 

Section 5.03           Covenants.  To induce the Series 2007-A2 Holders to
purchase the Series 2007-A2 Notes hereunder and to make Series 2007-A2 Loans
from time to time, WEST hereby covenants with the Indenture Trustee for the
benefit of the Series 2007-A2 Holders as follows:

 

(a)           Issuance of Series of Additional Notes.  Each Series of Additional
Notes issued by WEST while the Series 2007-A2 Notes are outstanding, (A) shall
be amortized on a level basis over a period of not less than thirteen (13) years
for Scheduled Principal Payment Amounts on any Series A Notes, fifteen (15)
years for Scheduled Principal Payment Amounts on any Series B Notes and twenty
(20) years for Minimum Principal Payment Amounts or (B) if not amortized on a
level basis (x) have a weighted average life that is not less than the remaining
weighted average life of any Series of Notes then outstanding and (y) provide
for Minimum Principal Payment Amounts and Scheduled Principal Payment Amounts
during the period of such remaining weighted average life that are not more than
the Minimum Principal Payment Amounts and Scheduled Principal Payment Amounts
that would be payable under the level amortization described in clause (A),
provided that such requirements shall not apply to any Series of Additional
Notes that is a Series of Warehouse Notes until a Conversion Event occurs with
respect to such Warehouse Notes.

 

21

--------------------------------------------------------------------------------


 

ARTICLE VI

 


MISCELLANEOUS PROVISIONS


 

Section 6.01           Ratification of Indenture.  As supplemented by this
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so supplemented by this Supplement shall be read, taken and
construed as one and the same instrument.

 

Section 6.02           Counterparts.  This Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.

 

Section 6.03           Governing Law; Jurisdiction.  THIS SUPPLEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS BUT
OTHERWISE WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. Each of the parties hereto agrees that the United
States federal and New York State courts located in The City of New York shall
have jurisdiction to hear and determine any suit, action or proceeding, and to
settle any disputes, which may arise out of or in connection with this
Supplement and, for such purposes, submits to the jurisdiction of such courts.
Each of the parties hereto waives any objection which it might now or hereafter
have to such courts being nominated as the forum or venue to hear and determine
any suit, action or proceeding, and to settle any disputes, which may arise out
of or in connection with this Supplement and agrees not to claim that any such
court is not a convenient or appropriate forum. Each of the parties hereto
consents to the granting of such legal or equitable relief as is deemed
appropriate by such courts.

 

Section 6.04           Notices to Rating Agencies.  Whenever any notice or other
communication is required to be given to the Rating Agencies pursuant to the
Indenture or this Supplement, such notice or communication shall be delivered as
follows: (i) to Moody’s at Moody’s Investors Service, Inc., 99 Church Street,
New York, New York 10004, Attention: Monitoring Group and (ii) if to Fitch at
One State Street Plaza, New York, New York 10004, Attention: ABS Monitoring
Group - Equipment Leases. Any rights to notices conveyed to a Rating Agency
pursuant to the terms of this Supplement shall terminate immediately if such
Rating Agency no longer has a rating outstanding with respect to the
Series 2007-A2 Notes.

 

Section 6.05           Statutory References.  References in this Supplement and
any other Series 2007-A2 Transaction Document to any section of the Uniform
Commercial Code or the UCC shall mean, on or after the effective date of
adoption of any revision to the Uniform Commercial Code or the UCC in the
applicable jurisdiction, such revised or successor section thereto.

 

Section 6.06           Amendments And Modifications.  The terms of this
Supplement may be waived, modified or amended only in a written instrument
signed by each of WEST and the Indenture Trustee and, except with respect to the
matters set forth in (and subject to the terms of) Sections 9.01 and 10.02 of
the Indenture, only with the prior written consent of the Majority of

 

22

--------------------------------------------------------------------------------


 

Holders or, with respect to the matters set forth in Section 9.02(a) of the
Indenture, the prior written consent of the Holders of all Series 2007-A2 Notes
then Outstanding.

 

Section 6.07           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO, ANY RIGHTS IT MAY HAVE
TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR
RELATING TO THIS SUPPLEMENT OR ANY OTHER SERIES 2007-A2 TRANSACTION DOCUMENT,
INCLUDING IN RESPECT OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR
THEREOF.

 

Section 6.08           Appointment of Representative.  The Majority of Holders
shall be authorized to appoint a representative to act on their behalf with such
authority as shall be provided in such appointment, provided that, such
authority shall not extend to the taking of any action under the Related
Documents requiring the consent of all Series 2007-A2 Holders.

 

[Signature page follows.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, WEST and the Indenture Trustee have caused this Supplement
to be duly executed and delivered by their respective officers all as of the day
and year first above written.

 

 

WILLIS ENGINE SECURITIZATION
TRUST, as issuer of Series 2007-A2 Notes

 

 

 

By:

/s/ Bradley S. Forsyth

 

 

Name: Bradley S. Forsyth

 

 

Title: Controlling Trustee

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, not in its individual capacity but
solely as Indenture Trustee

 

 

 

By:

/s/ Irene Siegel

 

 

Name: Irene Siegel

 

 

Title: Vice President

 

 

 

By:

/s/ Aranka R. Paul

 

 

Name: Aranka R. Paul

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to SERIES 2007-A2 SUPPLEMENT

 

FORM OF SERIES 2007-A2 NOTE

 

Except as specified in Section 2.12(f) of the Indenture, each 144A Book-Entry
Note, each Unrestricted Book-Entry Note and each Definitive Note issued in
reliance on Section 4(2) of the Securities Act (and all Notes issued in exchange
therefor or upon registration of transfer or substitution thereof) shall bear
the following legend on the face thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY IN
ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH IN THE FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (AN “INSTITUTIONAL ACCREDITED INVESTOR”) OR (C) IT IS NOT A
U.S. PERSON (WITHIN THE MEANING OF REGULATION S) AND IS ACQUIRING THIS NOTE IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT BEFORE TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE OF THIS NOTE AND THE LAST DATE THAT WILLIS ENGINE
SECURITIZATION TRUST, A DELAWARE STATUTORY TRUST (“WEST”), OR ANY OF ITS
AFFILIATES OWNED THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
WEST OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE INDENTURE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE INDENTURE TRUSTEE) AND AN OPINION OF COUNSEL ACCEPTABLE
TO WEST THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (D) IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE
WITH RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR (F) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH OF
CASES (A) THROUGH (F) ABOVE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE WITHIN THE TWO-YEAR PERIOD REFERRED TO ABOVE, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON

 

--------------------------------------------------------------------------------


 

THE TRANSFER NOTICE ATTACHED HERETO AND SUBMIT SUCH TRANSFER NOTICE TO THE
INDENTURE TRUSTEE.  IF THE PROPOSED TRANSFEREE IS AN INSTITUTIONAL ACCREDITED
INVESTOR OR IF THE TRANSFER IS PURSUANT TO AN EXEMPTION FROM REGISTRATION IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, THE HOLDER MUST, PRIOR TO
SUCH TRANSFER, FURNISH TO THE INDENTURE TRUSTEE AND WEST SUCH CERTIFICATIONS,
LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.  AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND
“U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE
SECURITIES ACT.  THE INDENTURE CONTAINS A PROVISION REQUIRING THE INDENTURE
TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE
FOREGOING RESTRICTIONS.

 

Each Book-Entry Note shall also bear the following legend on the face thereof:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY TO WEST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS BOOK-ENTRY NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS BOOK-ENTRY NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.12 OF THE INDENTURE.

 

--------------------------------------------------------------------------------


 

WILLIS ENGINE SECURITIZATION TRUST

 

SERIES 2007-A2 FLOATING RATE SECURED NOTE

 

 

$[XX]

 

CUSIP No.:                       

 

 

No.     

 

 

December 13, 2007

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
[                                 ], or registered assigns, at the principal
corporate trust office of the Indenture Trustee named below, (i) the principal
amount of the Series 2007-A2 Loans made by the holder hereof to WEST in an
amount up to the Maximum Principal Balance of                  Dollars
($                ), which principal amount shall be payable on each Payment
Date on the dates and in the amounts set forth in the Indenture, dated as of
August 9, 2005 and amended and restated as of December 13, 2007 (as amended,
restated or otherwise modified from time to time, the “Indenture”), and the
Series 2007-A2 Supplement, dated as of December 13, 2007 (as amended, restated
or otherwise modified from time to time, the “Series 2007-A2 Supplement”), each
between WEST and Deutsche Bank Trust Company Americas, as indenture trustee (the
“Indenture Trustee”), and (ii) interest on the outstanding principal amount of
this Series 2007-A2 Floating Rate Secured Note (this “Series 2007-A2 Note”) on
the dates and in the amounts set forth in the Indenture and the Series 2007-A2
Supplement. Capitalized terms not otherwise defined herein will have the meaning
set forth in the Indenture and the Series 2007-A2 Supplement.

 

Payment of the principal of, interest on and Increased Costs for this
Series 2007-A2 Note shall be made in lawful money of the United States of
America which at the time of payment is legal tender for payment of public and
private debts. The principal balance of, and interest on, this Series 2007-A2
Note and any Increased Costs are payable at the times and in the amounts set
forth in the Indenture and the Series 2007-A2 Supplement by wire transfer of
immediately available funds to the account designated by the Holder of record on
the related Record Date.

 

This Series 2007-A2 Note is one of the authorized notes identified in the title
hereto and issued pursuant to the Indenture and the Series 2007-A2 Supplement.

 

The Series 2007-A2 Notes shall be an obligation of WEST and shall be secured by
the Collateral, all as defined in, and subject to limitations set forth in, the
Indenture.

 

This Series 2007-A2 Note is transferable as provided in the Indenture and the
Series 2007-A2 Supplement, subject to certain limitations therein contained,
only upon the books for registration and transfer kept by the Indenture Trustee,
and only upon surrender of this Series 2007-A2 Note for transfer to the
Indenture Trustee duly endorsed by, or accompanied by a written instrument of
transfer and an assumption of the obligation of the transferor to make the
Series 2007-A2 Loans in form reasonably satisfactory to the Indenture Trustee
duly executed by, the registered Holder hereof or his attorney duly authorized
in writing.  The Indenture Trustee shall not recognize any transfer of this
Series 2007-A2 Note prior to the occurrence of a

 

--------------------------------------------------------------------------------


 

Conversion Event, unless the transferee meets the requirements for an Eligible
Transferee in the Series 2007-A2 Supplement and agrees to make the
Series 2007-A2 Loans up to an amount equal to the excess of the Maximum
Principal Balance of this Series 2007-A2 Note at the time of transfer over the
Outstanding Principal Balance of this Series 2007-A2 Note at such time. The
Indenture Trustee or WEST may require payment by the Holder of a sum sufficient
to cover any tax expense or other governmental charge payable in connection with
any transfer or exchange of the Series 2007-A2 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the Person in
whose name this Series 2007-A2 Note is registered as the absolute owner hereof
for all purposes, and neither WEST, the Indenture Trustee, nor any other such
agent shall be affected by notice to the contrary.

 

The Series 2007-A2 Notes are subject to Optional Redemption, at the times and
subject to the conditions set forth in the Indenture and the Series 2007-A2
Supplement.

 

If an Event of Default under the Indenture shall occur and be continuing, the
principal of and accrued interest on this Series 2007-A2 Note may be declared to
be due and payable in the manner and with the effect provided in the Indenture
and the Series 2007-A2 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this Series 2007-A2
Note and on all future holders of this Series 2007-A2 Note and of any
Series 2007-A2 Note issued in lieu hereof whether or not notation of such
consent is made upon this Series 2007-A2 Note. Supplements and amendments to the
Indenture and the Series 2007-A2 Supplement may be made only to the extent and
in circumstances permitted by the Indenture and the Series 2007-A2 Supplement.

 

The Holder of this Series 2007-A2 Note shall have no right to enforce the
provisions of the Indenture and the Series 2007-A2 Supplement or to institute
action to enforce the covenants, or to take any action with respect to a default
under the Indenture and the Series 2007-A2 Supplement, or to institute, appear
in or defend any suit or other proceedings with respect thereto, except as
provided under certain circumstances described in the Indenture and the
Series 2007-A2 Supplement; provided, however, that nothing contained in the
Indenture and the Series 2007-A2 Supplement shall affect or impair any right of
enforcement conferred on the Holder hereof to enforce any payment of the
principal of and interest on this Series 2007-A2 Note on or after the due date
thereof; provided further, however, that by acceptance hereof the Holder is
deemed to have covenanted and agreed that it will not institute against WEST any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any applicable bankruptcy or similar law, at any time
other than at such time as permitted by the Indenture and the Series 2007-A2
Supplement.

 

This Series 2007-A2 Note, and the rights and obligations of the parties
hereunder, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without giving effect to principles of
conflict of laws, other than Sections 5-1401 and 5-1402 of the New York General
Obligations Laws.

 

--------------------------------------------------------------------------------


 

All terms and provisions of the Indenture and the Series 2007-A2 Supplement are
herein incorporated by reference as if set forth herein in their entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series 2007-A2 Supplement and the issuance of
this Series 2007-A2 Note and the issue of which it is a part, do exist, have
happened and have been timely performed in regular form and manner as required
by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series 2007-A2 Note shall not be entitled to any benefit under the Indenture and
the Series 2007-A2 Supplement, or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, WEST has caused this Series 2007-A2 Note to be duly executed
by its duly authorized representative, as of the date first set above.

 

 

 

WILLIS ENGINE SECURITIZATION
TRUST, as issuer of Series 2007-A2 Notes

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

This Note is one of the Series 2007-A2 Notes described in the within-mentioned
Series 2007-A2 Supplement.

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, not in its individual capacity but
solely as Indenture Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A to Series 2007-A2 Note

 

Aggregate principal amount of any Series 2007-A2 Note issued in exchange for a
portion or portions hereof and any portion or portions of any Series 2007-A2
Note exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Repaid

 

Remaining Principal Amount
of this Series 2007-A2 Note

 

Notation
Made by or
on Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

TRANSFER NOTICE

 

FOR VALUE RECEIVED the undersigned registered Holder hereby sell(s),
assign(s) and transfer(s) unto

 

 

                                                            

 

 

 

 

 

Taxpayer identification No.

                                                                      

 

 

 

 

Address:

                                                         

 

 

 

                                                         

 

 

 

                                                         

 

 

the within Series 2007-A2 Note and all rights thereunder, hereby irrevocably
constituting and appointing                             
                                 attorney to transfer said Series 2007-A2 Note
on the books of WEST with full power of substitution in the premises.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

2

--------------------------------------------------------------------------------


 

In connection with any transfer of this Series 2007-A2 Note occurring prior to
the date which is the earlier of the end of the period referred to in
Rule 144(k) under the Securities Act, the undersigned confirms that without
utilizing any general solicitation or general advertising:

 

{Check One}

 

{ } (a) this Series 2007-A2 Note is being transferred in compliance with the
exemption from registration under the Securities Act provided by Rule 144A
thereunder;

 

or

 

{ } (b) this Series 2007-A2 Note is being transferred other than in accordance
with (a) above and documents are being furnished which comply with the
conditions of transfer set forth in this Series 2007-A2 Note and the Indenture.

 

If none of the foregoing boxes is checked, the Indenture Trustee or other Note
Registrar shall not be obligated to register this Series 2007-A2 Note in the
name of any Person other than the Holder hereof unless and until the conditions
to any such transfer of registration set forth herein and in Section 2.12 of the
Indenture shall have been satisfied.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

3

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED: The undersigned represents
and warrants that it is purchasing this Series 2007-A2 Note for its own account
or an account with respect to which it exercises sole investment discretion and
that it and any such account is a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act and is aware that the sale to it
is being made in reliance on Rule 144A and acknowledges that it has received
such information regarding WEST as the undersigned has requested pursuant to
Rule 144A or has determined not to request such information and that it is aware
that the transferor is relying upon the undersigned’s foregoing representations
in order to claim the exemption from registration provided by Rule 144A.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

to SERIES 2007-A2 SUPPLEMENT

 

MINIMUM TARGETED PRINCIPAL BALANCES

 

Payment Date Number

 

Minimum Targeted Principal Balances for
the Series 2007-A2 Notes

 

1

 

99.583333

%

2

 

99.166667

%

3

 

98.750000

%

4

 

98.333333

%

5

 

97.916667

%

6

 

97.500000

%

7

 

97.083333

%

8

 

96.666667

%

9

 

96.250000

%

10

 

95.833333

%

11

 

95.416667

%

12

 

95.000000

%

13

 

94.583333

%

14

 

94.166667

%

15

 

93.750000

%

16

 

93.333333

%

17

 

92.916667

%

18

 

92.500000

%

19

 

92.083333

%

20

 

91.666667

%

21

 

91.250000

%

22

 

90.833333

%

23

 

90.416667

%

24

 

90.000000

%

25

 

89.583333

%

26

 

89.166667

%

27

 

88.750000

%

28

 

88.333333

%

29

 

87.916667

%

30

 

87.500000

%

31

 

87.083333

%

32

 

86.666667

%

33

 

86.250000

%

34

 

85.833333

%

35

 

85.416667

%

36

 

85.000000

%

37

 

84.583333

%

38

 

84.166667

%

39

 

83.750000

%

40

 

83.333333

%

41

 

82.916667

%

42

 

82.500000

%

43

 

82.083333

%

44

 

81.666667

%

45

 

81.250000

%

 

1

--------------------------------------------------------------------------------


 

Payment Date Number

 

Minimum Targeted Principal Balances for
the Series 2007-A2 Notes

 

46

 

80.833333

%

47

 

80.416667

%

48

 

80.000000

%

49

 

79.583333

%

50

 

79.166667

%

51

 

78.750000

%

52

 

78.333333

%

53

 

77.916667

%

54

 

77.500000

%

55

 

77.083333

%

56

 

76.666667

%

57

 

76.250000

%

58

 

75.833333

%

59

 

75.416667

%

60

 

75.000000

%

61

 

74.583333

%

62

 

74.166667

%

63

 

73.750000

%

64

 

73.333333

%

65

 

72.916667

%

66

 

72.500000

%

67

 

72.083333

%

68

 

71.666667

%

69

 

71.250000

%

70

 

70.833333

%

71

 

70.416667

%

72

 

70.000000

%

73

 

69.583333

%

74

 

69.166667

%

75

 

68.750000

%

76

 

68.333333

%

77

 

67.916667

%

78

 

67.500000

%

79

 

67.083333

%

80

 

66.666667

%

81

 

66.250000

%

82

 

65.833333

%

83

 

65.416667

%

84

 

65.000000

%

85

 

64.583333

%

86

 

64.166667

%

87

 

63.750000

%

88

 

63.333333

%

89

 

62.916667

%

90

 

62.500000

%

91

 

62.083333

%

92

 

61.666667

%

93

 

61.250000

%

94

 

60.833333

%

95

 

60.416667

%

96

 

60.000000

%

 

2

--------------------------------------------------------------------------------


 

Payment Date Number

 

Minimum Targeted Principal Balances for
the Series 2007-A2 Notes

 

97

 

59.583333

%

98

 

59.166667

%

99

 

58.750000

%

100

 

58.333333

%

101

 

57.916667

%

102

 

57.500000

%

103

 

57.083333

%

104

 

56.666667

%

105

 

56.250000

%

106

 

55.833333

%

107

 

55.416667

%

108

 

55.000000

%

109

 

54.583333

%

110

 

54.166667

%

111

 

53.750000

%

112

 

53.333333

%

113

 

52.916667

%

114

 

52.500000

%

115

 

52.083333

%

116

 

51.666667

%

117

 

51.250000

%

118

 

50.833333

%

119

 

50.416667

%

120

 

50.000000

%

121

 

49.583333

%

122

 

49.166667

%

123

 

48.750000

%

124

 

48.333333

%

125

 

47.916667

%

126

 

47.500000

%

127

 

47.083333

%

128

 

46.666667

%

129

 

46.250000

%

130

 

45.833333

%

131

 

45.416667

%

132

 

45.000000

%

133

 

44.583333

%

134

 

44.166667

%

135

 

43.750000

%

136

 

43.333333

%

137

 

42.916667

%

138

 

42.500000

%

139

 

42.083333

%

140

 

41.666667

%

141

 

41.250000

%

142

 

40.833333

%

143

 

40.416667

%

144

 

40.000000

%

145

 

39.583333

%

146

 

39.166667

%

147

 

38.750000

%

 

3

--------------------------------------------------------------------------------


 

Payment Date Number

 

Minimum Targeted Principal Balances for
the Series 2007-A2 Notes

 

148

 

38.333333

%

149

 

37.916667

%

150

 

37.500000

%

151

 

37.083333

%

152

 

36.666667

%

153

 

36.250000

%

154

 

35.833333

%

155

 

35.416667

%

156

 

35.000000

%

157

 

34.583333

%

158

 

34.166667

%

159

 

33.750000

%

160

 

33.333333

%

161

 

32.916667

%

162

 

32.500000

%

163

 

32.083333

%

164

 

31.666667

%

165

 

31.250000

%

166

 

30.833333

%

167

 

30.416667

%

168

 

30.000000

%

169

 

29.583333

%

170

 

29.166667

%

171

 

28.750000

%

172

 

28.333333

%

173

 

27.916667

%

174

 

27.500000

%

175

 

27.083333

%

176

 

26.666667

%

177

 

26.250000

%

178

 

25.833333

%

179

 

25.416667

%

180

 

25.000000

%

181

 

24.583333

%

182

 

24.166667

%

183

 

23.750000

%

184

 

23.333333

%

185

 

22.916667

%

186

 

22.500000

%

187

 

22.083333

%

188

 

21.666667

%

189

 

21.250000

%

190

 

20.833333

%

191

 

20.416667

%

192

 

20.000000

%

193

 

19.583333

%

194

 

19.166667

%

195

 

18.750000

%

196

 

18.333333

%

197

 

17.916667

%

198

 

17.500000

%

 

4

--------------------------------------------------------------------------------


 

Payment Date Number

 

Minimum Targeted Principal Balances for
the Series 2007-A2 Notes

 

199

 

17.083333

%

200

 

16.666667

%

201

 

16.250000

%

202

 

15.833333

%

203

 

15.416667

%

204

 

15.000000

%

205

 

14.583333

%

206

 

14.166667

%

207

 

13.750000

%

208

 

13.333333

%

209

 

12.916667

%

210

 

12.500000

%

211

 

12.083333

%

212

 

11.666667

%

213

 

11.250000

%

214

 

10.833333

%

215

 

10.416667

%

216

 

10.000000

%

217

 

9.583333

%

218

 

9.166667

%

219

 

8.750000

%

220

 

8.333333

%

221

 

7.916667

%

222

 

7.500000

%

223

 

7.083333

%

224

 

6.666667

%

225

 

6.250000

%

226

 

5.833333

%

227

 

5.416667

%

228

 

5.000000

%

229

 

4.583333

%

230

 

4.166667

%

231

 

3.750000

%

232

 

3.333333

%

233

 

2.916667

%

234

 

2.500000

%

235

 

2.083333

%

236

 

1.666667

%

237

 

1.250000

%

238

 

0.833333

%

239

 

0.416667

%

240

 

0.000000

%

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 2

to SERIES 2007-A2 SUPPLEMENT

 

SCHEDULED TARGETED PRINCIPAL BALANCES

 

Payment Date Number

 

Scheduled Targeted Principal Balances for
the Series 2007-A2 Notes

 

1

 

99.358974

%

2

 

98.717949

%

3

 

98.076923

%

4

 

97.435897

%

5

 

96.794872

%

6

 

96.153846

%

7

 

95.512821

%

8

 

94.871795

%

9

 

94.230769

%

10

 

93.589744

%

11

 

92.948718

%

12

 

92.307692

%

13

 

91.666667

%

14

 

91.025641

%

15

 

90.384615

%

16

 

89.743590

%

17

 

89.102564

%

18

 

88.461538

%

19

 

87.820513

%

20

 

87.179487

%

21

 

86.538462

%

22

 

85.897436

%

23

 

85.256410

%

24

 

84.615385

%

25

 

83.974359

%

26

 

83.333333

%

27

 

82.692308

%

28

 

82.051282

%

29

 

81.410256

%

30

 

80.769231

%

31

 

80.128205

%

32

 

79.487179

%

33

 

78.846154

%

34

 

78.205128

%

35

 

77.564103

%

36

 

76.923077

%

37

 

76.282051

%

38

 

75.641026

%

39

 

75.000000

%

40

 

74.358974

%

41

 

73.717949

%

42

 

73.076923

%

43

 

72.435897

%

44

 

71.794872

%

45

 

71.153846

%

46

 

70.512821

%

 

1

--------------------------------------------------------------------------------


 

Payment Date Number

 

Scheduled Targeted Principal Balances for
the Series 2007-A2 Notes

 

47

 

69.871795

%

48

 

69.230769

%

49

 

68.589744

%

50

 

67.948718

%

51

 

67.307692

%

52

 

66.666667

%

53

 

66.025641

%

54

 

65.384615

%

55

 

64.743590

%

56

 

64.102564

%

57

 

63.461538

%

58

 

62.820513

%

59

 

62.179487

%

60

 

61.538462

%

61

 

60.897436

%

62

 

60.256410

%

63

 

59.615385

%

64

 

58.974359

%

65

 

58.333333

%

66

 

57.692308

%

67

 

57.051282

%

68

 

56.410256

%

69

 

55.769231

%

70

 

55.128205

%

71

 

54.487179

%

72

 

53.846154

%

73

 

53.205128

%

74

 

52.564103

%

75

 

51.923077

%

76

 

51.282051

%

77

 

50.641026

%

78

 

50.000000

%

79

 

49.358974

%

80

 

48.717949

%

81

 

48.076923

%

82

 

47.435897

%

83

 

46.794872

%

84

 

46.153846

%

85

 

45.512821

%

86

 

44.871795

%

87

 

44.230769

%

88

 

43.589744

%

89

 

42.948718

%

90

 

42.307692

%

91

 

41.666667

%

92

 

41.025641

%

93

 

40.384615

%

94

 

39.743590

%

95

 

39.102564

%

96

 

38.461538

%

97

 

37.820513

%

98

 

37.179487

%

99

 

36.538462

%

 

2

--------------------------------------------------------------------------------


 

Payment Date Number

 

Scheduled Targeted Principal Balances for
the Series 2007-A2 Notes

 

100

 

35.897436

%

101

 

35.256410

%

102

 

34.615385

%

103

 

33.974359

%

104

 

33.333333

%

105

 

32.692308

%

106

 

32.051282

%

107

 

31.410256

%

108

 

30.769231

%

109

 

30.128205

%

110

 

29.487179

%

111

 

28.846154

%

112

 

28.205128

%

113

 

27.564103

%

114

 

26.923077

%

115

 

26.282051

%

116

 

25.641026

%

117

 

25.000000

%

118

 

24.358974

%

119

 

23.717949

%

120

 

23.076923

%

121

 

22.435897

%

122

 

21.794872

%

123

 

21.153846

%

124

 

20.512821

%

125

 

19.871795

%

126

 

19.230769

%

127

 

18.589744

%

128

 

17.948718

%

129

 

17.307692

%

130

 

16.666667

%

131

 

16.025641

%

132

 

15.384615

%

133

 

14.743590

%

134

 

14.102564

%

135

 

13.461538

%

136

 

12.820513

%

137

 

12.179487

%

138

 

11.538462

%

139

 

10.897436

%

140

 

10.256410

%

141

 

9.615385

%

142

 

8.974359

%

143

 

8.333333

%

144

 

7.692308

%

145

 

7.051282

%

146

 

6.410256

%

147

 

5.769231

%

148

 

5.128205

%

149

 

4.487179

%

150

 

3.846154

%

151

 

3.205128

%

152

 

2.564103

%

 

3

--------------------------------------------------------------------------------


 

Payment Date Number

 

Scheduled Targeted Principal Balances for
the Series 2007-A2 Notes

 

153

 

1.923077

%

154

 

1.282051

%

155

 

0.641026

%

156

 

0.000000

%

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 3

to SERIES 2007-A2 SUPPLEMENT

 

MAXIMUM COMMITMENTS OF SERIES 2007-A2 HOLDERS

 

Names of Series 2007-A2 Holders

 

Individual Maximum Commitments of
Series 2007-A2 Holders

 

CALYON NEW YORK BRANCH

 

$

46,250,000

 

CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH

 

$

13,125,000

 

EUROPE ARAB BANK PLC — PARIS BRANCH

 

$

50,000,000

 

BAYERISCHE LANDESBANK

 

$

65,625,000

 

Total:

 

$

175,000,000

 

 

1

--------------------------------------------------------------------------------